DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 9-11, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reshef et al. (US 2018/0239822 A1).
As to claim 1, Reshef discloses a system [20 on FIG. 1], comprising: 
a memory [38 on FIF. 1] configured to store a natural language understanding (NLU) framework [Recorded conversations], wherein the NLU framework includes a vocabulary model [“Topics of conversation and vocabulary generally differ among different organizations and user groups and are stored in the memory. ” Paragraphs 0027 and 0038]; 
a processor [Processor 36 on FIG. 1] configured to execute instructions to cause the NLU framework to perform actions [Paragraph 0038] comprising: 
receiving a user utterance [“The conversation processing system receives a group of recording conversations.” Paragraph 0031]; 
segmenting the user utterance into a plurality of phrases [“The system breaks the conversations into chunks.” Paragraph 0032]; 
for each phrase of the plurality of phrases: determining whether context is available for the phrase [“The system processes the contents using a suitable machine in order to derive an optimal set of topics.” Paragraph 0032]; 
in response to determining that context is available for the phrase, performing context-based disambiguation of the phrase [Clarification of the topics] and then attempting to determine a respective vector [Tittle] for the disambiguated phrase in the vocabulary model [“Topic derivation proceeds to find optimal set of topics among the words in the segments of conversation belong to the topic.” Paragraphs 0033 and 0035]; 
in response to determining that context is not available for the phrase, attempting to determining the respective vector for the phrase in the vocabulary model based on a surface form of the phrase [“When a set of words does not match the pattern of a real document, the document is classified as not belonging to the target language” Paragraph 0042]; and 
in response to determining that the respective vector has not been located for the phrase, applying a null word rule to attempt to determine the respective vector for the phrase [“The processor discards the conversations that do not match the target language as a null word rule.” Paragraph 0042]. 

As to claim 2, Reshef discloses the system of claim 1, wherein a particular phrase of the plurality of phrases includes a single word of the user utterance, and the respective vector of the particular phrase is a word vector that represents the single word in a semantic vector space of the vocabulary model [Paragraph 0038].  

As to claim 5, Reshef discloses the system of claim 1, wherein segmenting comprises: applying a prosody subsystem of the NLU framework to segment the user utterance into the plurality of phrases based on written prosody cues of the user utterance [Paragraph 0059]. 

As to claim 7, Reshef discloses the system of claim 1, wherein performing the context-based disambiguation of the phrase comprises applying context processing rules of the NLU framework [Paragraph 0033].  

As to claim 9, Reshef discloses the system of claim 1, wherein applying the null word rule comprises determining the respective vector for the phrase by aggregating word vectors of words surrounding the phrase in the user utterance [Paragraph 0042].  

As to claim 10, Reshef discloses the system of claim 1, wherein applying the null word rule comprises using a trained machine-learning (ML) model to determine the respective vector from an ordered collection of characters of the phrase [Paragraph 0032]. 

As to claim 11, Reshef discloses a method of operating a natural language understanding (NLU) framework [Paragraph 0003], comprising: see claim 1’s rejection above for the rest of claim 11’s limitations.

As to claim 13, Reshef discloses the method of claim 11, wherein performing the context-based disambiguation of the phrase comprises applying context processing rules of the NLU framework, wherein the context processing rules comprise a rule that determines a part of speech of a portion of the phrase [Paragraph 0042]. 

As to claim 14, see claim 7’s rejection above. 

As to claim 15, see claim 9’s rejection above.

As to claim 16, Reshef discloses the method of claim 11, wherein applying the null word rule comprises using a trained machine-learning (ML) model to determine the respective vector for the phrase, wherein the ML model is configured and trained to receive an ordered collection of characters of the phrase as input and to provide the respective vector for the phrase as output [Paragraph 0032].  

As to claim 17, Reshef discloses a non-transitory, computer-readable medium storing instructions of a natural language understanding (NLU) framework that are executable by one or more processors of a computing system [Paragraph 0039], wherein the instructions comprise instructions to: see claim 1’s rejection above for the rest of claim 17’s limitations.

As to claim 20, see claim 16’s rejection above.


 


Allowable Subject Matter
Claims 3-4, 6, 8, 12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 31, 2022